___________

                                     No. 94-3252
                                     ___________


Richard Smith for Rachel Smith,          *
                                         *
              Appellant,                 *
                                         *     Appeal from the United States
     v.                                  *     District Court for the
                                         *     Eastern District of Arkansas.
Shirley S. Chater, Commissioner          *           [UNPUBLISHED]
of Social Security,*                     *
                                         *
              Appellee.                  *

                                     ___________

                      Submitted:     November 29, 1995

                            Filed:   December 4, 1995
                                     ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Richard Smith, on behalf of his minor daughter, Rachel Smith, appeals
the district court's1 grant of summary judgment to the Commissioner in his
action seeking review of the Commissioner's denial of child's supplemental
security income benefits for Rachel.         Having carefully reviewed the record,
we conclude that no error of law appears, and that an opinion would lack
precedential value.       Accordingly, we affirm.     See 8th Cir. R. 47B.




     *As of March 31, 1995, the Social Security Administration
     became an independent agency from the Department of
     Health and Human Services.     Therefore, the court has
     substituted Shirley S. Chater for Donna E. Shalala
     pursuant to Fed. R. App. P. 43(c).
      1
       The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-